Citation Nr: 1812151	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic low back strain with spondylosis prior to November 1, 2017, and in excess of 10 percent thereafter, to include the propriety of a rating reduction from 20 to 10 percent effective November 1, 2017.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in U.S. Army from December 1982 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to TDIU has been raised by the record and is therefore part of the instant appeal as reflected on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board previously remanded the case in October 2013 for additional evidentiary development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Chronic Low Back Strain with Spondylosis

In October 2013, the Board remanded the Veteran's increased rating claims for further development.  Since then, the U.S. Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's chronic low back strain with spondylosis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

TDIU

The issue of entitlement to TDIU is inextricably intertwined with his increased rating claim.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Service Connection for Left Lower Extremity Radiculopathy

The low back examination conducted on remand should also address the nature and etiology of the Veteran's claimed left lower extremity radiculopathy and, specifically, its relationship to his service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant outstanding treatment records.  All records/responses received must be associated with the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his chronic low back strain with spondylosis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The Board requests the examiner to:

(a) Identify all chronic low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joint involved should be tested in both active and passive motion, in weight bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present.  

(c) State whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(d.) The examiner should comment on whether the Veteran has left leg radiculopathy related to his service connected low back disability.  If radiculopathy of either lower extremity is identified, the examiner should comment on the severity of the radiculopathy.

(e.) The examiner should indicate the impact the Veteran's low back disability and radiculopathy have on his employability.

3.  Thereafter, and after undertaking any additional development deemed necessary, issue a Supplemental Statement of the Case if any issue on appeal remains denied.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




